                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


CARNELL SMITH, on behalf of
himself and all others similarly situated, et al.,                         Case No. 1:18-cv-464

                Plaintiffs,                                                Black, J.
                                                                           Bowman, M.J.
        v.


FIFTH THIRD BANK,


                Defendant.


                               REPORT AND RECOMMENDATION

        On March 29, 2018, Plaintiff Carnell Smith filed this action as a putative class

action against Defendant Fifth Third Bank (“Fifth Third”) in the United States District Court

for the Middle District of Florida. The case was transferred to this Court on July 10, 2018.

On October 15, 2018, Plaintiff Lenox Magee filed a similar putative class action against

Fifth Third Bank in this Court.1 On November 15, 2018, that case, Case No. 1:18-cv-722,

was fully consolidated into the above-captioned case. (Doc. 64). The presiding district

judge has referred this case to the undersigned magistrate judge for disposition of all

pretrial and post-judgment motions, including through a report and recommendation on

any dispositive matters. (Doc. 45).

        Fifth Third Bank (“Fifth Third”) filed a motion to dismiss Plaintiff Smith’s amended

complaint, (Doc. 55), to which Smith filed a response and Fifth Third filed a reply.

Following consolidation of the two cases, Fifth Third filed a second motion to dismiss as



1
 Plaintiff Magee’s complaint does not contain a handwritten signature or typed /s signature, and is otherwise
undated.
to Plaintiff Magee’s complaint, (Doc. 70), to which Magee filed a separate response and

Fifth Third, a reply. In light of the two pending motions to dismiss, the undersigned initially

stayed all discovery.

          For the reasons stated, the undersigned now RECOMMENDS THAT Defendant’s

two motions to dismiss (Docs.55, 70) be GRANTED IN PART and DENIED IN PART.

          I.     Background

          As a general rule, U.S. banks are for-profit institutions; customer fees provide one

source of bank revenue. (See Magee Complaint at ¶2, alleging “Fifth Third’s ATM fee

revenue is one of the primary sources of Fifth Third’s profits.”). This case challenges the

propriety of ATM fees charged by Fifth Third to its consumer accountholders.2 Fifth Third

charges fees for use of ATMs owned or operated by other financial entities, known as

“out of network” fees (“OON fees”). Plaintiffs Smith and Magee argue that Fifth Third

improperly charged fees for balance inquiries at out-of-network ATMs. Plaintiff Smith

additionally objects to fees that he was charged for certain foreign transactions. Both

Plaintiffs seek recovery of the allegedly excess fees along with punitive damages and

injunctive and declaratory relief.

          Both Plaintiffs filed suit for breach of contract, with alternative claims for breach of

the covenant of good faith and fair dealing. Plaintiff Magee also asserts claims under the

Illinois Consumer Fraud and Deceptive Business Practices Act, and for Unjust

Enrichment. Plaintiffs attached the subject Agreement to their pleadings, comprised of:




2
    ATM stands for Automated Teller Machine.

                                                 2
(1) Fifth Third’s Deposit Account Rules and Regulations; and (2) Fifth Third’s Debit Card

Disclosure and Card Agreement.3

        Plaintiffs object to being charged multiple “per transaction” fees of $2.75 when they

used a non-Fifth Third ATM in order to check their respective account balances through

balance inquiries. Plaintiffs allege that on multiple occasions when they withdrew funds

from an OON ATM following a balance inquiry,4 they were charged $2.75 for the

withdrawal, plus another $2.75 for the balance inquiry, for a total fee of $5.50 assessed

by Fifth Third, not including additional fees assessed by the third party ATM operator.5

Plaintiff Magee further alleges that on at least two occasions, he made balance inquiries

at non-Fifth Third ATMs without a corresponding cash withdrawal or electronic funds

transfer (“EFT”), but was still charged a $2.75 fee.6 Plaintiffs allege that none of the

“balance inquiry” fees were permitted by the Fifth Third Agreement.

        Two portions of the Agreement contain general language concerning the fees that

Fifth Third will impose on its accountholders. First, in its Account Rules and Regulations,

under a subheading entitled “Transfer Types and Limitations,” Fifth Third states:

        Fees: We reserve the right to impose a fee and to change fees upon notice
        to you. A fee may be imposed by an automated teller machine (ATM), and
        by any network used to complete the transaction, when you initiate an
        electronic fund transfer or make a balance inquiry.




3
 Plaintiff Magee did not attach the entirety of the Account Rules and Regulations, but only that portion that
includes the fee schedule, as purportedly displayed on Fifth Third’s website. Plaintiff Smith’s second exhibit
is partially illegible, in that the column of text on the far left side of the page is cut off. However, Plaintiffs
referenced legible copies of the same exhibits at oral argument, and all parties agree that the critical
language in both Plaintiffs’ exhibits is identical. (See generally Doc. 52-1, 70-2).
4
  Plaintiff Smith alleges that this pattern occurred on March 3, 2017 and again on January 29, 2018. (Doc.
52 at ¶¶50-51). Plaintiff Magee alleges that this occurred on February 5, 2018. (Magee Complaint at ¶36).
5
  The owner or operator of the OON ATM charges separate and additional fees. Plaintiffs do not dispute
those third-party fees and have filed suit only against their own bank, Fifth Third.
6
  Plaintiff Magee alleges this occurred January 23, 2018 and April 13, 2018. (Complaint at ¶¶35, 37)
                                                        3
(Doc. 52-1 at 23). Next, in the separate Debit Card Disclosure and Card Agreement, Fifth

Third sets out the accountholder’s agreement “to pay all fees we charge in connection

with the Electronic Banking services you obtain.” (Doc. 52-2 at 3, ¶8). The phrase

“Electronic Banking services” is specifically defined as “deposits, transfers or withdrawals”

via an ATM or other electronic means. (Id.)

       The Agreement also sets forth a fee schedule. On pages 25-26 of the Account

Rules and Regulations is a section captioned as “Consumer Account Pricing & Services,”

which sets forth the following fee schedule for use of OON ATMs:

 Fifth Third and Partner Networks                 $0 – No charge to use Fifth Third ATMs or

 ATM Fee                                          partner network ATMs

                                                  $2.75 for U.S. transactions

 Non-Fifth Third ATM Fee                          $5 for international transactions

                                                  Other ATM network owners may also

                                                  assess a usage fee

                                                  No charge to use partner network ATMs



The Debit Card Disclosure Agreement similarly states that a “$2.75 per transaction” fee

will be imposed for any “Non-Fifth Third ATM transaction.” (Doc. 52-2 at 3, ¶8).

       The heart of Plaintiffs’ claim rests on the position that a balance inquiry is not a

separate “transaction” that is subject to a “per transaction” fee. Alternatively, Plaintiffs

suggest that a balance inquiry made in conjunction with a cash withdrawal should be

viewed as a single transaction for which only a single $2.75 fee may be assessed by Fifth




                                              4
Third Bank.7 To be clear, Plaintiffs do not challenge the Bank’s right to assess and collect

a $2.75 fee for any deposit, transfer or cash withdrawal made at any non-Fifth Third ATM

under the express terms of the Agreement. Instead, Plaintiffs allege breach of contract

based upon the assessment of a separate and/or additional $2.75 fee for a “balance

inquiry.” In addition to the dispute about whether a balance inquiry is a transaction for

which a separate fee may be charged, Plaintiff Smith includes additional claims regarding

the assessment of “international transaction” fees.

        II.     Standard of Review

        Unlike a motion for summary judgment, a motion to dismiss is directed to the

sufficiency of the pleadings, with the Court's review limited accordingly.                         Thus, in

evaluating the pending motion under Rule 12(b)(6), the Court is required to “accept all

well-pleaded factual allegations of the complaint as true and construe the complaint in the

light most favorable to the plaintiff.” Dubay v. Wells, 506 F.3d 422, 426 (6th Cir. 2007).

While the determination of whether Plaintiffs’ allegations state any claim rests primarily

upon the allegations of their respective complaints, “matters of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint, also

may be taken into account.” Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.




7
 Plaintiffs do not quarrel with the out-of-network ATM owner’s right to charge them a separate fee in addition
to any fees charged by Fifth Third and have named no other defendants. Thus, the undersigned finds
irrelevant Plaintiff’s argument that the OON ATM provided “no warning” on its screen that a balance inquiry
“could cause a fee from either the ATM owner or the consumer’s bank.” (Doc. 62 at 6). Additionally, contrary
to this assertion, the Agreement clearly provides notice that an OON ATM owner or operator “may” charge
Fifth Third customers a fee for a balance inquiry. Fifth Third also would not be liable under banking
regulations for the OON ATM operator’s alleged lack of notice. See generally, Azose v. Washington Mut.
Bank, 588 F. Supp.2d 366, 373 and n.2 (E.D.N.Y. 2008) (holding that Regulation E did not require ATM
operator to provide notice to account-holding bank’s customers of the latter bank’s assessment of fee for a
balance inquiry made on the operator’s ATM, nor did account-holding bank have obligation under
Regulation E to provide such notice).
                                                      5
2001) (internal quotation and citation omitted); accord Luis v. Zang, 533 F.3d 619, 632

(6th Cir. 2016).

       The interpretation of contractual language is more commonly resolved on

summary judgment than in the context of a motion to dismiss. However, the pending

motions do not require review of any matters beyond the pleadings in this instance,

because both Plaintiffs have attached the relevant contractual language as exhibits to

their complaints. The parties do not quibble over the verbiage used in the contracts, but

rather, dispute only the interpretation and meaning of those provisions. The standard of

review applicable under Rule 12(b)(6) is therefore unchanged by this Court’s review of

the exhibits attached to the pleadings.

       III.   Analysis

       Because of the similarity of Plaintiff Smith’s Amended Complaint and Plaintiff

Magee’s Complaint, and the consolidation of the two cases for all purposes, this Report

and Recommendation combines the arguments presented where appropriate, beginning

with the common breach of contract claims as to whether a “balance inquiry” should be

considered a “transaction.” (Part III.A.)   Next, the undersigned addresses Fifth Third’s

affirmative defense that the Plaintiffs’ claims are barred by their failure to provide

adequate notice. (Part III.B.) Following discussion of the claims and defenses applicable

to both Plaintiffs, the undersigned addresses Plaintiff Smith’s separate concerns with the

“international transaction” fees. (Part III.C.). Last, the undersigned considers Plaintiff

Magee’s separate claim under Illinois state law (Part III.D.), and his claim of unjust

enrichment. (Part III.E.)




                                             6
              A. Breach of Contract Claims Based on Ambiguity of Critical “Per
                 Transaction” Language

       The fact that the Agreement constitutes a contract under Ohio law is undisputed,

and the parties also agree that relevant language imposes “a fee” on the basis of a “per

transaction” fee schedule.    The primary issue that divides the parties is whether a

“transaction” encompasses a “balance inquiry.”

       In Ohio, the interpretation of written contract terms, including the determination of

whether those terms are ambiguous, is a matter suited to initial determination by the court.

Lincoln Elec. Co. v. St. Paul Fire and Marine Ins. Co., 210 F.3d 672, 684 (6th Cir. 2000).

“Contractual language is ambiguous only where its meaning cannot be determined from

the four corners of the agreement or where the language is susceptible of two or more

reasonable interpretations.” Savedoff v. Access Group, Inc., 524 F.3d 754, 763 (6th Cir.

2008) (internal quotation marks and additional citations omitted). “[C]ourts should

examine the contract as a whole and presume that the intent of the parties is reflected in

the language of the contract.” Eastham v. Chesapeake Appalachia, L.L.C., 754 F.3d 356,

361 (6th Cir. 2014) (internal quotation and citation omitted). Additionally, courts should

“look to the plain and ordinary meaning of the language used in the contract unless

another meaning is clearly apparent from the contents of the agreement.” Id. (quotation

omitted).

       Despite the parties’ agreement about the centrality of the “per transaction”

language, the Agreement does not define the term “transaction.” Plaintiffs argue that the

word “transaction” and related fee provisions are ambiguous, in which case they must be

construed against Fifth Third as the drafter. In contrast, Fifth Third maintains that the

meaning of “transaction” is plain and unambiguous. In Fifth Third’s view, the term can
                                             7
give rise to no other interpretation than that it categorically includes a “balance inquiry.”

Whether the relevant fee provisions are ambiguous, then, is this Court’s first level of

inquiry. “Only when a definitive meaning proves elusive should rules for construing

ambiguous language employed.” State v. Porterfield, 829 N.E.2d 690, 692-93, 106 Ohio

St.3d 5 at ¶11 (Ohio 2005)).

       In reviewing the Agreement as a whole, the undersigned answers this first level of

inquiry in Plaintiffs’ favor. As Plaintiffs note, in addition to the “per transaction” fee

schedule, the Debit Card Agreement explains that customers will be charged and

contractually agree to pay fees “in connection with the Electronic Banking services you

obtain.” (Doc. 52-2 at 3, ¶8, emphasis added). The Definitions section restricts “Electronic

Banking Services” to those services that “allow you to access the Account using ATMs,

telephones, and other devices to make deposits, transfers or withdrawals to or from the

Account.” (Doc. 52-2 at 2 (Definitions) and at 3 ¶8, emphasis added). A third term in the

Agreement is “electronic funds transfer” (“EFT”), or “funds transfer.” Although not defined

by the Agreement, an EFT is defined by law as a transfer of funds via electronic means

to credit or debit a consumer account. See 15 U.S.C. § 1693a(7). Given the customer’s

explicit agreement to pay fees for “Electronic Banking services” (which definition does not

include balance inquiries), the similar definition of an EFT, and the lack of a definition for

“transaction,” a customer might reasonably equate the three terms: “electronic banking

services,” “electronic funds transfer” and “transaction.” Under that interpretation, because

a “balance inquiry” is not a deposit, transfer or withdrawal, it would not be considered a




                                              8
“transaction” for which a separate “per transaction” fee” could be imposed. The dictionary

meaning of the term “transaction” is consistent with this interpretation.8

        The undersigned has closely reviewed Fifth Third’s focus on different language

that Defendant argues implicitly defines both a “balance inquiry” and “deposits, transfers

or withdrawals” as separate types of transactions.                       In Fifth Third’s view, the term

“transaction” is a broad category that includes at least four elements: a subcategory of

the three types of “electronic banking services” (deposits, transfers and withdrawals), the

term “electronic funds transfer” (to the extent an EFT has separate meaning) and balance

inquiries. As support, the Bank refers back to the “Fees” provision of the Agreement

under the subheading “Transfer Types and Limitations,” which states:

        We reserve the right to impose a fee and to change fees upon notice to you.
        A fee may be imposed by an automated teller machine (ATM), and by any
        network used to complete the transaction, when you initiate an electronic
        fund transfer or make a balance inquiry.

(Doc. 52-1 at 23). The Bank argues the second sentence provides a contextual definition

for the word “transaction” as including either an “electronic fund transfer or…a balance

inquiry.” (Id., emphasis added). The use of the conjunctive “or” arguably distinguishes

between types of transactions: an “electronic fund transfer” or a “balance inquiry.” Adding

to that interpretation, Fifth Third relies on Debit Card language that specifically warns

individual accountholders that they may be charged for “a balance inquiry” by an “ATM

operator” separate and apart from the fee imposed for a “fund transfer”:

        [W]hen you [accountholder] use an ATM not owned by us, you may be
        charged a fee by the ATM operator or any network used (and you may be
        charged a fee for a balance inquiry even if you do not complete a fund
        transfer).

8
 https://www.merriam-webster.co/disctionary/transaction , accessed on April 10, 2019, defining transaction as “an
exchange or transfer of goods, services, or funds.”
                                                        9
(Doc. 52-2 at 3, ¶19) (emphasis added). Likewise, in the portion of the Debit Card

Agreement attached as Exhibit 1 to the Magee Complaint, paragraph 19 states:

        19. ATM TRANSACTION CHARGES

        Your Account may be subject to charges when using an ATM that does not
        display the Fifth Third logo. Also, when you use an ATM not owned by us,
        you may be charged a fee by the ATM operator or any network used (and
        you may be charged a fee for a balance inquiry even if you do not complete
        a fund transfer).

(Magee Complaint, Doc. 1-1 at 3 in Case No. 1:18-cv-722).

        Two problems exist with Fifth Third’s reading of these provisions. First, Plaintiffs’

interpretation - that the customer’s agreement to pay fees for “electronic banking services”

is synonymous with “transaction” - is implicitly reasonable for the reasons stated. See

also, generally, Arlington Video Prods. v. Fifth Third Bankcorp., 569 Fed. Appx. 379, 387

(6th Cir. 2014) (interpreting reference to fee schedule on business account agreement as

“unambiguous language” that “mean[s] that the Bank accepted a contractual obligation to

disclose to its customers in writing on a ‘Fee Schedule’ all of the fees and charges

‘associated with’ the account or potentially applicable to the account.”). Second, in

context, the provisions on which Fifth Third relies refer only to fees charged by third party

non-Fifth Third ATM owners or operators for a balance inquiry and not to the entirely

separate issue of fees charged by Fifth Third itself for its customer’s balance inquiry at a

OON ATM.9




9
  Plaintiff points out that Fifth Third discloses a separate “balance inquiry” fee of $10.75 to its Business
Checking Account customers. However, as Fifth Third notes, that reference is unrelated to ATM fees;
business accountholders pay no fee for ATM transactions whether or not the ATM is owned by Fifth Third.
(Doc. 73 at 8).
                                                    10
        Because the language is intended to address third party fees, a plausible

construction of the language is that it warns Fifth Third customers that they may be

charged for a balance inquiry by an ATM operator even though a balance inquiry is not a

traditional “transaction” in the way that an “[electronic] fund transfer” falls within that

definition.10 In fact, that reading is more consistent with the Electronic Funds Transfer

Act, which provides regulatory context to the subject contracts. See 12 C.F.R.

§205.07(b)(11) (requiring “notice that a fee may be imposed by an automated teller

machine operator as defined in § 205.16(a)(1), when the consumer initiates an electronic

fund transfer or makes a balance inquiry, and by any network used to complete the

transaction”). The same regulation defines an ATM operator as a party that “does not

hold the account to or from which the transfer is made, or about which an inquiry is made,”

see 12 C.F.R. § 205.16(a), thereby excluding Fifth Third in this instance.11

        Ignoring any parallels with regulatory language, Fifth Third seizes on the




10
   Fifth Third’s footnoted argument that the second clause of the second sentence in paragraph 19 can
somehow be interpreted as independent authority for Fifth Third to charge its own customers for a balance
inquiry is even less convincing. (See Doc. 70-1 at 10, n.3). The entirety of paragraph 19 clearly deals with
ATM fees charged by non-Fifth Third entities, and cannot reasonably be construed to encompass balance
inquiry fees charged by Fifth Third to its own customers.
11
   Although the Court’s analysis is limited to the four corners of the Agreement, the Court takes judicial
notice that the subject Agreement arose in one of the most highly regulated industries in the United States.
Pursuant to Regulation E of the Electronic Funds Transfer Act, banks are required to provide their
accountholders with adequate notice of fees through initial disclosures provided at the time the consumer
contracts for electronic fund transfer services. See generally 15 U.S.C. §1693, et seq.; 12 C.F.R. §207(b)(5)
(requiring disclosures for “[a]ny fees imposed by the financial institution for electronic fund transfers or for
the right to make transfers”); see also 2011 WL 11544971 at *2 (O.C.C. Oct. 1, 2011) (advising that “[o]ther
fees, for example, minimum balance fees, stop-payment fees, account overdrafts, or ATM inquiry fees,
may, but need not, be disclosed under Regulation E.” (internal citations omitted, emphasis added)). In
2001, Regulation E was first amended to require disclosures of ATM fees, including “notice that a fee may
be imposed by an automated teller machine operator as defined in § 205.16(a)(1)….” see 12 C.F.R. §
205.07(b)(11). It was then that ATM operators also were required to disclose their fees to the ATM user on
the ATM screen itself. See 12 C.F.R. § 205.16. Amendments to Regulation E thus reflect a concern with
ATM fees charged by third party owners and operators.


                                                      11
grammatical construction of the sentence: “A fee may be imposed by an automated teller

machine (ATM), and by any network used to complete the transaction, when you initiate

an electronic fund transfer or make a balance inquiry,” as implying the inclusion of

both EFTs and balance inquiries within the definition of “transaction.” Plaintiff Magee

argues the parsed language “misuse[s]…the word transaction” and applies it only to third

party fees. (Doc. 72 at 15 n.2).            Again, reviewing the Agreement as a whole, the

undersigned agrees that the provision relates only to OON owners and operators of

ATMs.12 For the reasons stated, the admittedly awkward use of the term “transaction” in

a provision that relates solely to third parties appears to be inconsistent with the

reasonable construction of the same term as it relates to Fifth Third’s own fees.

        Fifth Third also points to unrelated international ATM fee language in an effort to

persuade this Court to view the term “transaction” as broad enough to include a “balance

inquiry.” Fifth Third notes that the fee schedule lists a fee of $5.00 for an “international

ATM Withdrawal,” whereas the domestic fee schedule indicates a fee of $2.75 “per

transaction” at any “Non-Fifth Third ATM.” Fifth Third argues that this is evidence that

“transaction” must mean something more than merely a “withdrawal.”13 The undersigned

does not disagree, but finds more reasonable a definition that is synonymous with EFTs

or electronic funds services (meaning deposits, transfers and withdrawals).




12
   See also, generally 12 C.F.R. §§ 207(b)(11) and 207(b)(16). Of note, the March 6, 2001 comments
published by the Board of Governors of the Federal Reserve System regarding revisions to Regulation E
explained that the Graham-Leach-Billey Act “treats a balance inquiry as an EFT for purposes of the ATM
fee disclosure requirement,” but that based on comments, the definition in 12 C.F.R. §205.3 “does not
include a balance inquiry as an example of an ‘electronic fund transfer,’ since such an inquiry does not fit
within the literal definition of a ‘fund transfer.’” 66 FR 13409-01, 2001 WL 212452 (March 6, 2001)
13
   Undermining Fifth Third’s own argument, another portion of the Agreement refers to the $5 fee as
applicable to any “international transactions.”
                                                    12
       Despite concluding that “transaction” is ambiguous in the Agreement, the

undersigned is not wholly convinced by all of Plaintiffs’ arguments. For example, Plaintiff

Smith emphasizes the use of the singular tense in the first sentence of the fee provision,

in which Fifth Third states that it “reserve[s] the right to impose a fee,” in support of his

argument that only a single $2.75 “fee” can be assessed for any single trip to an ATM.

(See Doc. 52-1 at 23). However, the Agreement uses the plural form “fees” in the latter

half of the same sentence: “We reserve the right to impose a fee and to change fees upon

notice to you.” (Id.) In addition, Plaintiff Magee conceded at oral argument that “deposits”

and “transfers” and “withdrawals” all constitute separate types of transactions, for which

multiple $2.75 per transaction fees (hypothetically) could be imposed on a “per

transaction” basis even if those transactions occurred sequentially during a customer’s

single trip to a non-Fifth Third ATM.

       The undersigned also is not fully persuaded by Plaintiffs’ argument that the

sentence: “A fee may be imposed by an automated teller machine (ATM), and by any

network used to complete the transaction, when you initiate an electronic fund transfer or

make a balance inquiry,” should be viewed as a “nonessential clause.” See Affiliated FM

Ins. Co. v. Owens-Corning Fiberglas Corp., 16 F.3d 684, 686 (6th Cir. 1994) (holding that

under Ohio law, a court must “give meaning to every paragraph, clause, phrase, and

word, omitting nothing as meaningless or surplusage.”) Nevertheless, the undersigned

agrees that the grammatical construction is reasonably interpreted on the whole as

meaning only that a non-Fifth Third ATM or non-Fifth Third network may impose a fee for

an EFT, and may also impose a fee for a balance inquiry - not that Fifth Third may do so.




                                             13
       Based upon the undersigned’s conclusion that the definition of “transaction” in the

Agreement is at least ambiguous, and does not definitively include a “balance inquiry,”

the undersigned recommends denying Fifth Third’s motions to dismiss the Plaintiffs’

“balance inquiry” breach of contract claims.      For the same reasons, the undersigned

recommends denying Fifth Third’s separate motion to dismiss Plaintiffs’ closely related

(alternative) claim for breach of the implied covenant of good faith and fair dealing.

              B. Fifth Third is not Entitled to Dismissal Based on Notice Provision

       As an alternative argument in support of dismissal even if this Court finds the term

“transaction” to be ambiguous, Fifth Third maintains that all contractual claims are subject

to dismissal as “foreclosed under the express terms of the Deposit Account Rules &

Regulations.” (Doc. 55-1 at 23). In support, Fifth Third cites to the following provision:

       Customer agrees to carefully examine and reconcile account statements
       and that statements may be mailed or made available to the last known
       address as carried on the records of Bank or made available to Customer
       via other means, i.e., Internet banking. Customer agrees that Bank will not
       be liable if Customer fails to exercise ordinary care in examining their
       statements. Customer will notify Bank of any discrepancy with any item,
       including, but not limited to, deposits, withdrawals, and checks, within thirty
       (30) days of the statement mailing or made available to customer date.
       Customer will also notify Bank of any forgery or alteration of any item within
       thirty (30) days of the statement mailing or made available to customer date.
       If notification is not received, Bank will have no liability for such item(s).
       Customer also agrees that Bank will have no liability if the item is forged,
       altered or counterfeited in such manner that the fraud could not be detected
       by a reasonable person. Customer assumes all liability for unauthorized
       signatures produced by a facsimile signature device or stamp.

(Doc. 52-1 at 9, ¶1) (emphasis added). The Debit Card Agreement includes a similar

provision but allows for 60 days, rather than 30 days, to provide notice of transactions

that were not undertaken or authorized by the accountholder. (See Doc. 52-2 at 1, ¶24;

see also Doc. 52-1 at 23 and 24 for additional “notice” provisions concerning theft or fraud

                                             14
for unauthorized electronic fund transfers, including a two business day provision (for loss

or theft of password/PIN), a sixty-day provision for “transfers that you did not make or that

were not authorized by you,” and an “Error Resolution” provision “[i]f you think your

statement or receipt is wrong”).

       Fifth Third asserts that Plaintiffs’ failure to give notice of the fee dispute within a

thirty-day window of the statement on which the fees were recorded bars Plaintiffs’ claims,

because such “notice” is a condition precedent to suit. In support, Fifth Third relies chiefly

on an unpublished Ohio Court of Appeals commercial litigation case from more than

twenty years ago. In Moraine Materials Co. v. Cardinal Operating Co., 1998 WL 785363,

(Ohio Ct. App. 2nd Dist., Nov. 13, 1998), a waste disposal company alleged a breach of

contract, leading to nearly a million dollars in lost profits, based upon the failure of two

power companies to produce a specified amount of waste. The plaintiff did not file suit

until over a year after the conclusion of the contracts, despite “notice” provisions that

required it “to make any request for additional compensation on or before the 15th day of

the succeeding month after any cost or damage was incurred.” Id., 1998 WL 785363, at

*1. At trial, a jury concluded that although the power companies had breached their

contractual obligation to produce the specified amount of waste, their liability was excused

by the plaintiff’s failure to provide formal notice during the monthly billing cycles. On

appeal, the Ohio Court of Appeals affirmed, holding that the notice provision was a

“condition precedent” to any claim.

       The notice provision in the contracts operated as a condition precedent to
       Moraine's right to claim any damages from default by the appellees. Its
       operation as a condition precedent was evident from the language providing
       that “[u]nless such [written] statements are made, Contractor shall not be
       entitled to payment on account of the cost or damage.”

                                             15
Id., 1998 WL 785363, at *6.

       The Ohio Court of Appeals emphasized that the notice provision in the context of

commercial contracts differs from Ohio’s view on notice provisions in insurance contracts.

In the insurance context, the court observed that Ohio courts had recently held that “a

failure to give notice as required by a contract of insurance would only bar claims if the

insurer were prejudiced by the lack of notice.” Moraine Materials Co., 1998 WL 785363,

at *7 (additional citations omitted) (emphasis added); accord Ferrando v. Auto-Owners

Mut. Ins. Co., 781 N.E.2d 927, 944–45, 98 Ohio St.3d 186, 205, 2002-Ohio-7217, ¶ 79

(Ohio 2002) (“Ohio does not follow the traditional rule in late-notice cases but follows the

modern trend of inquiring into prejudice”). Thus, Moraine is distinguishable. Unlike the

arms-length commercially negotiated contracts at issue in that case, the contracts here

bear closer resemblance to adhesion contracts presented in the insurance context.

       Fifth Third’s reliance on Gollihue v. Nat’l City Bank, 969 N.E.2d 1233, 1237-38

(Ohio App. 10th Dist. 2011), is similarly unpersuasive, despite involving a banking

account agreement. Mr. Gollihue had closed a joint account with his spouse, who had a

gambling problem, and reopened a new account in his own name after being reassured

that his wife would not be able to access it. After his wife died, plaintiff discovered that

prior to her death she had presented allegedly forged signatures on withdrawal slips to

deplete the account. He filed suit two and a half years after the allegedly unauthorized

withdrawals. On the basis of a 60-day notice provision for claims based on unauthorized

signatures, a one-year contractual notice limitation for all claims, and an Ohio statute that

further requires bank customers to report unauthorized signatures within one year, the

trial court granted summary judgment to the bank. The Ohio Court of Appeals reversed,

                                             16
holding that the trial court had erred in characterizing the contractual notice provisions

and the Ohio statute as a statute of limitations, as opposed to a condition precedent for

recovery of damages. Id., 969 N.E.2d at 1238, 2011-Ohio-5405 at ¶ 19.

       Like Moraine, Gollihue is distinguishable. In addition to its differing procedural

posture and the longer time specified in that notice provision, the Ohio court pointed out

that Mr. Gollihue did not challenge “the validity of the contractual notice requirements,”

but argued only that “the evidence establishes that he timely notified NCB of the

unauthorized signatures and withdrawals and of his claims against the bank.” Id. at ¶20.

By contrast, Plaintiffs here vigorously dispute the validity and applicability of the notice

provision to Fifth Third’s imposition of its own fees, as opposed to the forged signatures

at issue in Gollihue. It is true that in isolation, the italicized language requires notice of

“any discrepancy with any item” and that the list of items that follows states that it

“includ[es], but [is] not limited to deposits, withdrawals, and checks.” However, read as a

whole, the provision is reasonably construed as focused on forgeries, fraud, and other

alterations by third parties - the type of discrepancies for which Fifth Third would rely upon

its accountholders to provide it with notice. Nowhere in the referenced notice provision

is there any explicit or implicit reference to fees imposed by Fifth Third itself, according to

its own interpretation of its fee schedule. As Plaintiffs point out, Fifth Third presumably

would have no need of notice of those fees.

       Other portions of Gollihue suggest that the notice provision here may be either

inapplicable or unenforceable. In Gollihue, the court acknowledged that the contractual

language “unambiguously” required written notice. Still, the court allowed that “in some

circumstances, courts will not strictly enforce contractual language requiring notice in

                                              17
writing” and that “a failure to give notice in writing, as required by a contract, will not

necessarily preclude recovery on the contract.” Id., 969 N.E.2d at 1238, ¶ 22 (emphasis

added). The Gollihue court also cited construction contract cases in which the failure of

notice was construed as “harmless.” Id., at ¶ 23 (citations omitted). On the basis of that

case law and ambiguities in the factual record that included evidence of Gollihue’s prompt

oral notification within 60 days of his wife’s death, the appellate court found summary

judgment to be improper.

        Plaintiffs cite to the more recent construction of a virtually identical notice provision

in Arlington Video Prods. Inc. v. Fifth Third Bankcorp., 569 Fed. Appx. 379, 390 (6th Cir.

2014), in which the Sixth Circuit reversed a grant of summary judgment. In Arlington the

customer also alleged a breach of contract based upon Fifth Third’s allegedly excessive

service fees.14 Fifth Third relied on the notice provision to argue that the customer’s

failure to provide notice within 30 days of “any discrepancy with any item” operated as a

statute of limitations that barred the claim. The Sixth Circuit agreed that “[u]nder Ohio

law, parties can agree … to shorten the applicable statute of limitations if the time limit is

reasonable and the contract language is clear and unambiguous.” Id. at 390. However,

the Sixth Circuit reversed because the referenced provision did not meet that high

standard.

        Fifth Third attempts to distinguish Arlington because the court held only that the

notice provision did not operate as a statute of limitations, and did not consider whether

it would operate as a “condition precedent” to bar recovery under Ohio law. However,




14
   In Arlington Video Productions, Inc., the notice provision was attached to the plaintiff’s business account
as opposed to a consumer deposit account, and the fees at issue were not related to ATM transactions.
                                                     18
Arlington evinces considerable skepticism toward applying the notice provision to the

consumer’s challenge to Fifth Third’s fees: “At most this paragraph attempts to release

the Bank from liability if its customer fails to exercise ordinary care in examining and

reconciling its bank statements and fails to notify the Bank of “any discrepancy with any

item” within thirty days.” Id. (emphasis added).

       The undersigned is unpersuaded by Fifth Third’s argument that it is entitled to

dismissal based on the “condition precedent” nature of the notice provision. Contrary to

Fifth Third’s position, case law suggests: (1) the notice provision does not clearly and

unambiguously apply to the bank fees at issue; (2) to interpret the notice provision to

apply to bank fees could be viewed as hypertechnical and unconscionable; (3) the short

30-day time limit may be unreasonable as applied to Fifth Third’s imposition of fees;

and/or (4) any violation could be viewed as “harmless” in the context of adhesion contracts

in the banking industry. See generally, Hackman v. Szcygiel, 2006 WL 3199278 at *3

(Ohio Ct. App. Nov. 7, 2006). At the Rule 12(b)(6) stage, the undersigned also rejects

Fifth Third’s arguments that Plaintiffs’ breach of contract and breach of implied covenant

of good faith and fair dealing claims are “waived,” (Doc. 70-1 at 19), as that argument is

unsupported by Fifth Third’s own cases. See Moraine Materials, 1998 WL 785363 at *6

(rejecting position that failure of notice operated as an estoppel or waiver of claims).

Moreover, this Court has held that a plaintiff is not required “to anticipate and plead facts

sufficient to defeat an affirmative defense.” Astar Abatement, Inc. v. Cincinnati City

School Dist. Bd. of Ed., 2012 WL 481799 at *3 (S.D. Ohio Feb. 14, 2012) (holding that

dispute as to whether plaintiff met contractual notice requirements could be addressed

more properly at summary judgment stage). Therefore, the undersigned recommends

                                             19
denial of Fifth Third’s motions to dismiss based upon the Plaintiffs’ alleged failure to

comply with the 30-day notice provision.

               C. Foreign Transaction Fees Not Ambiguous

       In a departure from the claims jointly presented, Plaintiff Smith includes additional

claims based on Fifth Third’s imposition of international transaction fees.                       The

undersigned concludes that Fifth Third is entitled to dismissal of those claims.

       In his first dispute over foreign transaction fees, Smith argues that it is improper to

assess an international transaction fee on any withdrawals made in U.S. currency, even

if the withdrawal occurs at an ATM outside of the United States, as occurred when Smith

withdrew $200.00 in cash from a non-Fifth Third ATM in Jamaica in 2016. (Doc. 52 at

¶¶65-68).15 Second, Smith argues that the international transaction fee that is assessed,

as calculated in percentage terms, may be applied only to the sum ($200.00) that Smith

designated for withdrawal, and not to the total sum of the withdrawal and the international

usage fee ($205.00).

       The Debit Card fee schedule states that Fifth Third will charge “$5 for international

transactions” as a “Non-Fifth Third ATM Fee,” and that an additional “International

POS/ATM Transaction Fee” will be assessed at the rate of “3% of the transaction

amount.” (Doc. 52-1 at 28). The “Rules & Regulations” portion of the Agreement includes

nearly identical language, stating that the fee for an “International ATM Withdrawal” [as

opposed to “international transaction”] is $5, but otherwise using identical “3% of the




15
   Smith alleges that additional claims arose on November 3 and 6, 2017, when he withdrew U.S. Dollars
from ATMs located in the Dominican Republic.
                                                  20
transaction amount” language for the assessment of the point of service transaction fee.

The Account Rules & Regulations contain the following language:

       14. FOREIGN CURRENCY TRANSACTIONS

       We will assess an international transaction fee equal to 3% of the U.S. dollar
       amount of each foreign transaction. The international transaction fee is in
       addition to the currency conversion fee assessed by Mastercard. If a
       transaction is made in a foreign country, Mastercard will convert the
       transaction into a US dollar amount and assess a currency conversion fee
       equal to 20% of the transaction total.….

(Doc. 52-2 at ¶14, emphasis added; see also id. at ¶8, listing $5 fee plus “3% of the

transaction amount.”). In a Definitions section, the Agreement specifically defines a

“foreign transaction” as: “A transaction that occurs or is submitted to us from outside the

United States or in a foreign country.” (Doc. 52-2 at 1).

       Smith’s first claim, that Fifth Third was not permitted to assess an “international

transaction fee” so long as his withdrawal was made in U.S. dollars rather than foreign

currency, improperly over-emphasizes the word “Currency” in a subtitle of one paragraph

of the Agreement. (Doc. 52-2 at ¶14). There is no ambiguity here. The referenced

provisions offer neither any explicit exception to transactional fees made in a foreign

country if the withdrawal is made in U.S. dollars, nor any reasonably construed implicit

exception for a transaction made in U.S. dollars if that transaction “occurs or is submitted

to us from outside the United States or in a foreign country.” Plaintiff’s strained

interpretation is implausible and unreasonable. The real estate mantra: “Location,

location, location” applies. The Agreement’s foreign or international transaction fees are

not dependent upon the type of currency involved, but clearly and unambiguously on the

location at which the transaction occurs.



                                            21
        Plaintiff Smith’s claim that Fifth Third was not permitted to assess the POS/ATM

fee of 3% on the total sum of currency withdrawn plus any usage fees present only a

slightly closer issue.     The Agreement clearly specifies that the percentage is to be

calculated on the sum of the “transaction amount,” as opposed to the “withdrawal

amount.” As discussed above, the term “transaction” is undefined.

        Fifth Third argues that the only reasonable interpretation is that “the transaction

amount is the total amount debited by the [foreign] ATM owner,” (Doc. 55-1 at 19), which

amount would necessarily include the usage fees associated with foreign transactions.

Thus, in the case of Plaintiff’s cash withdrawal in Jamaica, Fifth Third insists that its

percentage fee was appropriately assessed against the entire “transaction” amount of

$205.00, rather than the amount of cash withdrawn exclusive of the usage fee.16 By

contrast, Plaintiff Smith’s interpretation requires an assumption that “transaction” is not

only equivalent to, but limited to the “withdrawal” amount.

        Consistent with the analysis of the word “transaction” in the domestic context, the

undersigned concludes that the most plausible interpretation of “transaction” equates that

term to an ETF or electronic banking service, meaning it is a “deposit[], transfer[] or

withdrawal.” The foreign usage fee falls within that category. Plaintiff Smith may have

withdrawn only $200.00 in currency when in Jamaica, but a total of $205.00 was

withdrawn and/or transferred (debited) from his Fifth Third account for that international

transaction. The undersigned concludes that Fifth Third’s construction is reasonable, and

Plaintiff’s Smith’s attempt to create ambiguity is not.              Accordingly, the undersigned



16
  Unlike the claims concerning the fees assessed for domestic transactions, Smith does not allege that he
conducted a balance inquiry (or was assessed any corresponding fee) in connection with his cash
withdrawal from an ATM in Jamaica.
                                                   22
recommends granting Fifth Third’s motion to dismiss any and all claims associated with

Plaintiff Smith’s challenge to the assessment of international transaction fees.

              D. Ohio Choice-of-Law Precludes Illinois State Law Claim

       Plaintiff Magee’s complaint includes a separate claim under the Illinois Consumer

Fraud and Deceptive Business Practices Act (“ICFA”). However, the Agreement contains

an enforceable choice-of-law provision providing that “[t]he laws of the United States and

the laws of Ohio govern this Card Agreement regardless of your or any User’s place of

residence.” (Magee Complaint at Ex. 1, ¶16). The Rules and Regulations contain a

similar provision that “[t]he laws of the United States and the State of Ohio govern this

Agreement regardless of the Customer or User’s place of residence and all transfers are

agreed to be originated within the State of Ohio.” (Docs. 52-1 at 25 and Doc. 70-2 at 25).

Fifth Third persuasively argues that the choice-of-law provision bars Plaintiff’s ICFA claim,

because the ICFA claim is closely related to the underlying contractual dispute.

       Plaintiff Magee protests that the choice-of-law language should be construed

narrowly to encompass only claims under the “Agreement,” as distinguished from his non-

contractual ICFA claim. He describes his ICFA claim as a wholly separate consumer

protection claim arising out of Fifth Third’s “deceitful conduct.” (Doc. 72 at 24).    In an

attempt to differentiate his ICFA claim, Magee asserts that it rests on the “inaccurate

advertising of ATM fees on [Fifth Third’s] website (including misrepresenting the

imposition of OON Fees for balance inquiries)” as opposed to the terms of the Agreement.

Plaintiff points out that the “pricing brochure” can be found on Fifth Third’s website.

However, Plaintiff’s complaint does not contain any allegations about deceptive

“advertising” on Fifth Third’s website or elsewhere. Instead, and contrary to Plaintiff’s

                                             23
argument, the Complaint explicitly defines the “pricing brochure” as part and parcel of the

parties’ contractual Agreement. (Complaint at ¶¶ 3, 11). Relevant allegations brook no

distinctions between the factual underpinnings of the ICFA claim and the breach of

contract claim. (See, e.g., Complaint at ¶ 65, alleging that “Fifth Third misrepresented or

omitted its authority to charge [balance inquiry]…fees. The contract between Fifth Third

and accountholders did not authorize…these fees.”; see also id. at ¶¶5, 6, 64, 66, 67).

       At the end of the day, the undersigned finds the ICFA “misrepresentation” claims

to be so closely related to the breach of contract claims that the Ohio choice-of-law

provision should be applied. See, e.g., Moses v. Bus. Card Express, Inc., 929 F.2d 1131,

1139-40 (6th Cir. 1991) (concluding that choice-of-law provision that stated that the

“Agreement and construction thereof shall be governed by the laws of the state of

Michigan” applied to closely related tort claims of fraud and misrepresentation); Banek

Inc. v. Yogurt Ventures U.S.A., Inc., 6 F.3d 357, 363 (6th Cir. 1993) (holding that choice-

of-law contractual provision applied to closely related fraud and misrepresentation claims,

drawing a distinction from the application of a contractual choice-of-law provision to

“only…tangentially related” claims); Baumgardner v. Bimbo Food Bakeries Distrib., Inc.,

697 F. Supp.2d 801, 804-06 (N.D. Ohio 2010) (holding intentional interference and unjust

enrichment claims are “very closely related” to breach of contract claims, and applying

contractual provision that specified that the “validity, interpretation and performance of

this Agreement shall be controlled by and construed in accordance with the laws of New

York”); Morgan Tire of Sacramento, Inc. v. Goodyear Tire & Rubber Co., 2016 WL

5390412 at **3, 11 (N.D. Ohio Spt. 27, 2016) (holding that provision that stated “[t]he

terms and provisions of this Agreement shall be construed under and governed by the

                                            24
laws of the State of Ohio…” barred claim under California’s Unfair Competition Law where

allegations related to performance of the contract); Klopfenstein v. Fifth Third Bank, 2015

WL 1468382 at **8-9 (S.D. Ohio Mar. 30, 2015) (dismissing similar ICFA claim because

the parties Agreement specified that the law of Ohio would apply). Even if Plaintiff Magee

attempted to amend his complaint to more clearly allege that the ICFA rests on “distinct”

pre-contractual advertising, the undersigned still would recommend that Fifth Third’s

motion to dismiss the ICFA claim be granted. See Janice Doty Unlimited, Inc. v. Stoecker,

697 F. Supp. 1016, 1020-21 (N.D. Ill. 1988) (holding that Georgia choice-of-law provision

applied to bar ICFA claim even though alleged fraudulent misrepresentations took place

before the parties entered into their contract).

       The cases relied upon by Plaintiff to support a narrower interpretation of the

choice-of-law provision are distinguishable. For example, In re E.I. du Pont de Nemours

and Company C-8 Personal Injury Litigation, 316 F. Supp.3d 1021, 1028-29 (S.D. Ohio

2015) involved a choice-of-law provision in a Settlement Agreement in complex multi-

district litigation (“MDL”) in which the prior Settlement had specifically “preserved” and

“carved out” certain personal injury and wrongful death claims to be litigated separately

at a later date. Id. at 1026-27.    The court held that the choice-of-law provision in the

Settlement Agreement was not applicable to the “carved out” tort claims because it was

“plainly intended to address disputes that arise from the performance of the Parties’

obligations under that [Settlement] Agreement.” Id. at 1028. Likewise, in Miami Valley

Mobile Health Servs., Inc. v. ExamOne Worldwide, Inc., 852 F. Supp.2d 925, 938-39 (S.D.

Ohio 2012), the issue of whether the subject agreement was valid and enforceable was

itself a hotly contested issue, and the plaintiff had pleaded tort and quasi-contractual

                                             25
claims as an alternative to breach of contract. Within that context, the court held that the

choice-of-law provision regarding “this agreement” would not “govern the extra-

contractual rights and duties of the parties.” Id. at 936.17 By contrast, there is no dispute

here that the parties’ Agreement is valid and enforceable.

        Having concluded that the choice-of-law provision bars Plaintiff Magee’s closely

related ICFA claim, the undersigned finds no need to reach Fifth Third’s alternative

arguments that Plaintiff has failed to state any claim under the ICFA for other reasons,

even if the conflict-of-law provision is not applied. But see generally Greenberger v.

GEICO Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir. 2011) (rejecting “restatements of the

claimed breach of contract…using the language of fraud” as insufficient to state claim

under ICFA because “the consumer-fraud and contract claims rest on the same factual

foundation; no distinct deceptive acts are alleged”).

                E. No Claim is Stated for Unjust Enrichment

        Last, the undersigned recommends dismissal of Plaintiff Magee’s “unjust

enrichment” claim. Plaintiff’s memorandum in opposition to Fifth Third’s motion does not

respond to any of Fifth Third’s well-reasoned arguments in favor of dismissal of this claim.

“[U]nder Ohio law ‘[u]njust enrichment is an equitable doctrine to justify a quasi-

contractual remedy that operates in the absence of an express contract or a contract

implied in fact to prevent a party from retaining money or benefits that in justice and equity

belong to another.’” Klopfenstein v. Fifth Third Bank, 2015 WL 1468382, at *8 (quoting

Wuliger v. Manufacturers Life Ins. Co., 567 F.3d 787, 799 (6th Cir.2009)) (emphasis


17
   As compared to the body of case law cited above, the undersigned also finds less persuasive the
ExamOne court’s reliance on and citation to a single Fifth Circuit case for the proposition that a choice-of-
law provision that referenced the “’[t]his agreement’…was not broad enough to encompass tort and quasi-
contract claims.” Id, 852 F. Supp.2d. at 936.
                                                     26
original, additional citations omitted). Because the unjust enrichment claim is based on

the subject matter of the parties’ express Agreement, Fifth Third’s motion should be

granted as to this claim.

       IV.    Conclusion and Recommendations

       Accordingly, IT IS RECOMMENDED THAT Fifth Third’s motion to dismiss Plaintiff

Smith’s amended complaint (Doc. 55) and the motion to dismiss Plaintiff Magee’s

complaint (Doc. 70) be GRANTED IN PART and DENIED IN PART. For the reasons

stated, Fifth Third’s motions should be DENIED with respect to both Plaintiffs’ “balance

inquiry” claims, but should be GRANTED concerning Plaintiff Smith’s international

transaction claims, and Plaintiff Magee’s ICFA and unjust enrichment claims.



                                                       s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                          27
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CARNELL SMITH, on behalf of
himself and all others similarly situated,                     Case No. 1:18-cv-476

              Plaintiff,                                       Black, J.
                                                               Bowman, M.J.
       v.


FIFTH THIRD BANK,


              Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS

of the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               28
